OFFICE     OF THE              ATTORNEY       GENERAL   OF.-
                                                AUSTIN
o-cmmm
mwmRu~-

                                            :

   HonorableT. M. Triable, First Assistant
   State Superintendentof.Yubllo Instruction                              .
   Austin, Texas                                                                   '.
                                                                              .,
   Deer Sirr                                    ~l.nlcm No. ii-3965
                                                Rer Doss the board of trustees 1
                                                _'. hsve the authority to convey
                          :                          the DroDerty of ?Mwnsvllle
                                                     ktdepenhzmtFchcol Dlatriot
                                                     to the City of Brownsville
                                                     under the facts set forth?
    ..,.


   the Roar& or Trustees oftthe Brc+msvillsIndependent school
   Dlstridt, setting out the POllotig facts8
             93rownsviLleIndependent Eohooi Distrlot
        has a propositionPron the City of Drounsville
       .In which it is propooed.thetthe School District
       ,oonvey to the,Cl?y~oertainreal eststs oivnadby
      .,theSchool DiatriW,on ~w.h%oh the City-MviPl'cc+
        struat a gyrxnaaiunwhich till be ,oontrOleden-~
        tirely by the CIt'yand the School District nU.l.
        hsv,ecertain pr-IvUeges as.to use .ofthe bullding.
                       ;:


               *The-DartTWlar proposul now before the
          Board of Truetees'of the Drounsville Independent
          School DisCr3et for deterrcinationInvolves a
          conveyaanoaby.ssid Boasd o? Ttiwtees to the City
          of Drownsvilleor certein lends owned by the ,~
          DrormsvilleIndependent school District: That
          'thewiiy oonsidsrotionfor this proposfidcoz-
          vaysnce Is the constructionby the City, on the
          lend thus r?cTuirod,or o g.ynnasiunto be o~.w.6
          end operated by the City undur en ~sgreeneattlIlola-
          IRL;the Br:rcmtxll:.e
                              ?ndaCendent?ohool.Cistrlct
          certafn privi&cCes of use thereof.' "
               fl .                   0
                      *       .   .
/




j.          'apon the-sefacts you submit the following question:
             L&as the 'boerd:ortrustees have.'eufhority
        to.o6nvey the property of BrownsvilleIndcpsndont :.
        Eohool Distriot to the City of Brounsvilleunder
        the fects.set forth, and it so, in It neoossary
        ,;;o;yfethe epprovel oi the Et&e Boe,rdof Xduoa-
            6.
            .     c

             The Brownsville Independent Gohool District wes
    tree&d by speoiel act of the vLegislatur8,n:i::roved
                                                       ?Zafch'22,
    1915,being Rouse El11 1?o.594, Cheptcr 63,,Page 209 of the
           Iaws of .the34th Legislature. Sootion 3 of seid'sot
    r:ecial'
    ;rovidesas follows:
            ".zl?O.
                  3. Thet ths se~idBro%ntiville Iudeponderit
!     Sohool  Dietriot shall hevc and exercise, end is
      hersby vea.tadwith, all t&e righto, powers, privi-.
      leges and dutiesor e tom or villaze inoorpomted
      under the Gsneral Laws of the %,ste ol Texes for
i-~   free  school purpooss only, end the board of trustees
..j,: of  the said Iirownsvill~lndspendent School Distriot
      shell have and cxeraise, end is horeby vested end
j:    oherged with, all the sIghtsi powers, privileges
      and duties.oonfsrredasd loosed by the Generel Le3-s
F~    or thieGteta upon'the 'trusteesof ludepandent,school
/~~   districts.oreetedend organized under the General
I     hw5   0P this state." (F%&asls o-ma)
~ 1s can bsseen from Section 3 of eeiU Act above quoted, the
                                  1 District wss vested with all
  ~~~Orr,?eville independent ?ohoo,
  Xr,ri&s, potve33     , privileges end duties of a tom or vll-
  1W incorporatedunder the generel laws of the State of
  kee fbr free sohool purposes only, snd'tha board of trustsea
  cf said distriot.heveall the rights, powers, privilegesand
  tuti&soonferred and imposed by the ganeral lews of this .State
  WXI the trusteea of IndepeXkmt ochool districts oreeted uu-
  hr the general law bf this ::tate. We have herctorore held
  !C opinionho. O-415, aopy OP which is enclosed herewith, that
  ',=iClG 2.773 of the fiovioedCivil Ctetutos of Texas, 1925,
  t9vWn the sale of school propertjrof ilidependent    sohool &is-
  triOtssuch es the 3rownsvllle Independent School llistriot.
            Article 2773 reab 8s follorsai
              "dny houses or lends hsld in trust I? eny
        city or tom for pubfio frce~schoolpurp0r.o~ my
        be cold for  the purpom of investi;Lg in rare con-
        ven1ent eni,d~sirehls s0ho01 pro;lc?3y, with  tha
        conseilt0r the Ctate Board, by the boerd or trustees
                                      E    .   :           c   _.


                                                                    236




KonOT6ble f. i& Tri~~ble,First Assistant, Page 3

            :
     of ,ych city or tiwn; and, in such cese the presi-
     dent of the eohool board shell execute his deed to
     the-pui-chaserfor-the s&e, reoftiug the resolu-
    -.tionof the .%ote Doard giving consent thereto .and
     the resolutlon ot the board of trustees authoriz-
     ing such sale,e~
          uiiae the ,rsotsoutlined in your letter, it Is the
opinion oi this dqmrtaent that the proposed oenveyanoe of
the school property to the City of Brownsvilledoes not com-
ply with the provisions of'Article 2773 in thatsame is not
a~sale for the purpose of fnvesting in more convenient and
Bore dos1rable school prp3ert.yand therefore oannot be nads.
                   _
          In view of the'forego;oing,.
                                    it beoolresumeoessarg
to deternme the question of whetner or.not such a sale would
have 60 hove .theapproval ottha gtste Heard of Pduoation.

      :




DpB~rnp




                         ..